Citation Nr: 0734596	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-16 905 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to June 1973 and from May 1974 to July 1988.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2007 the Board requested a 
Veteran's Health Administration (VHA) cardiologist's opinion 
regarding the etiology of the veteran's CAD.  That opinion 
was provided in August 2007.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the veteran's diabetes has aggravated his 
CAD.  


CONCLUSION OF LAW

The veteran's service-connected diabetes mellitus has 
resulted in an increase in the severity of his CAD beyond the 
natural progress of the disease.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002) 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

An October 2002 private treatment record shows that the 
veteran was suspected of having diabetes with hyperglycemia 
and elevated hemoglobin and peripheral neuropathy related to 
the diabetes.  A separate October 2002 treatment record from 
the same physician indicates that the veteran was actually 
diagnosed as having diabetes one month prior.  

Om September 2003 VA examination the diagnoses were diabetes 
mellitus with CAD and peripheral neuropathy.  The examiner 
noted that the veteran had a myocardial infarction and 
coronary stent placed in February 2003.  He also noted that 
the veteran was first found to have diabetes mellitus and 
hypercholestemia in October 2002 and first noticed numbness 
in the left foot approximately a month earlier.  The examiner 
opined that the four-month interval between the development 
of diabetes and coronary artery disease was not a sufficient 
duration to be of cause and effect.  He noted that the 
veteran's coronary artery disease could be attributed to 
others factors such as longstanding history of smoking 
cigarettes and a history of hypercholesterolemia.  He further 
found that the veteran's peripheral neuropathy was more 
consistent with an entrapment neuropathy and that there was 
insufficient evidence to suggest that it was due to diabetic 
peripheral neuropathy.

In a November 2003 rating decision the RO granted service 
connection for diabetes mellitus on the basis that the veteran 
had presumed exposure to an herbicidal agent during service in 
Vietnam.  

A March 2004 treatment record from a private cardiology 
fellow indicates that at the time of his myocardial 
infarction, the veteran was found to have high grade stenosis 
in his super-dominant right coronary artery.  The fellow 
indicated that the veteran was diagnosed as having diabetes 
at least by 2001, noting that he had a hemoglobin A1C of 6.9 
at that time.  She opined that the veteran's diabetes 
eventually led to the development of CAD, given that he had 
been diagnosed as having diabetes at least two years prior to 
his CAD.  She also diagnosed the veteran as having 
hypertension, well-controlled.

On June 2004 VA examination, the examining cardiologist found 
that the veteran's myocardial infarction in February 2003 was the 
veteran's first sign or symptom of CAD.  He noted the conflicting 
evidence of record regarding whether the veteran was diagnosed as 
having diabetes in approximately October 2002 or in 2001.  After 
a physical examination, the cardiologist opined that diabetes 
must exist for many years before the ultimate deleterious effects 
of it are manifest with vascular changes which are sufficient to 
cause coronary artery disease.  He indicated that, while he could 
not definitively and absolutely exclude the contribution of 
diabetes to the CAD, he thought it was less likely than 50-50 
probability that the diabetes had contributed to it.  Other risk 
factors including that the veteran was male, relatively 
sedentary, obese, a long-time heavy smoker and 56 years old 
seemed to be of considerably greater importance than the 
relatively brief appearance of diabetes mellitus before the onset 
of myocardial infarction.

In April 2006, the cardiologist added an addendum to his report 
based on review of additional medical evidence and reaffirmed his 
opinion.  He highlighted again that, though diabetes was a clear 
cut and well recognized risk factor for the development of CAD, 
the veteran's diabetes existed for a short time prior to the 
clinical manifestation of CAD.  He further noted that, if the 
veteran's diabetes had its onset in 2001, his opinion would not 
change.

In the August 2007 VHA opinion, the VA cardiologist indicated 
that a short period of detected diabetes could most certainly 
aggravate CAD.  A fair amount of evidence showed that the clock 
for vascular damage is already ticking in pre-diabetics and many 
patients with diabetes already have established CAD by the time 
they are diagnosed as diabetics.  The cardiologist noted that 
there appeared to be significant abnormalities in the pre-
diabetic state that accelerate vascular damage making 
cardiovascular events evident in the clinically diagnosed 
diabetic patient.  Given this background the cardiologist did not 
find it very rewarding to debate whether the patient's 
diabetes/glucose intolerance was diagnosed in 2001 (it appeared 
so from the A1c measurements in June 2001) or later in 2002.   
Regarding whether the veteran's diabetes accounted for the 
veteran's CAD and myocardial infarction, the cardiologist found 
that this was difficult to determine given that the veteran had 
smoked for over 40 years; had hypertension; was sedentary and 
obese; and had multiple features of "Metabolic Syndrome", a 
condition which is associated with a very high risk of CAD.  
Thus, although diabetes most certainly contributed to aggravating 
and possibly mediating the CAD, it was difficult to be certain of 
its importance relative to other risk factors.  Most likely, a 
collection of factors including smoking, hypertension, metabolic 
syndrome, physical activity and diabetes contributed to the 
veteran's CAD.  The cardiologist concluded that it was as likely 
as not that the patient's diabetes may have contributed/ worsened 
his heart condition.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including coronary 
artery disease, are presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The veteran essentially alleges that his service-connected 
diabetes proximately caused and/or aggravated his CAD and as 
a result, he should receive service connection on a secondary 
basis.  Regarding causation, both the September 2003  and 
June 2004 VA examinations found that it was less likely than 
not that diabetes caused the CAD, with the September 2003 VA 
examiner finding that a four month interval between the 
development of diabetes and CAD was not a sufficient duration 
to be of cause and effect and the June 2004 VA cardiologist 
similarly noting that diabetes must exist for many years 
before the ultimate deleterious effects of it are manifest 
with vascular changes sufficient to cause coronary artery 
disease.  On the other hand, the March 2004 private 
cardiology fellow found that the veteran's diabetes 
eventually led to the development of CAD, given that he had 
been diagnosed as having diabetes at least two years prior to 
diagnosis of his CAD and the August 2007 VA cardiologist 
found that the veteran's diabetes may have been a 
contributory cause of his heart condition.  

In examining these reports, the Board finds that the 
September 2003 and June 2004 opinions are entitled to more 
weight.  Both offered clear, reasoned rationales, with the 
September 2003 opinion noting the four month onset 
differential between diabetes and CAD and the June 2004 
opinion noting that the diabetes had to exist for quite some 
time before it could cause CAD.  Although the March 2004 
opinion did also provide a rationale, it was limited in that 
it only indicated that the diabetes was diagnosed two years 
prior to the CAD but did not go on to explain the impact that 
the diabetes could have on the CAD within that time frame.  
Additionally, it did not explain how the veteran's other 
cardiac risk factors may have contributed to cause his CAD.  
Further, although the August 2007 cardiologist thoroughly 
explained the rationale for his findings, he was less 
definitive concerning causation, indicating that it was 
possible that the veteran's diabetes may have contributed to 
his CAD.  Consequently, given the strong rationales of the 
September 2003 and June 2004 opinions and the less certain 
finding of the August 2007 opinion, the preponderance of the 
evidence is against a finding that the veteran's CAD was 
proximately caused by, or resulted from, his service-
connected diabetes.

Although causation has not been established the Board still 
must consider whether the veteran's diabetes has aggravated 
his CAD.  The only opinion of record to address whether such 
aggravation has occurred is the August 2007 VA cardiologist's 
opinion.  As that opinion found that the veteran's diabetes 
most certainly contributed to aggravating his CAD and there 
are no opinions to the contrary, the weight of the evidence 
is clearly in favor of finding that the veteran's service-
connected diabetes has aggravated his CAD.  Accordingly, the 
preponderance of the evidence supports a grant of secondary 
service connection for CAD on the basis of such aggravation.


ORDER

Entitlement to service connection for coronary artery disease 
(CAD) as secondary to service-connected diabetes mellitus is 
granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


